Citation Nr: 0414786	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound to the left 
leg with retained foreign bodies, Muscle Group XI with 
traumatic arthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the left 
interscapular region with retained foreign body, Muscle Group 
XX and traumatic arthritis of the thoracic spine.  

3.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound of the left thigh.  

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the left axillary 
region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The residuals of a shell fragment wound to the left leg 
with retained foreign bodies, Muscle Group (MG) XI, do not 
result in more than moderate muscle disability.  

3.  Pain associated with traumatic arthritis of the left leg 
due to residuals of a shell fragment wound to the left leg 
with retained foreign bodies, MG XI limits left knee flexion 
to 90 degrees and does not otherwise manifest limitation of 
motion, instability or other knee impairment.  

4.  The residuals of a shell fragment wound of the left 
interscapular region with retained foreign body, result in 
moderate muscle disability to MG II.  

5.  Pain associated with the shell fragment wound of the left 
interscapular region with retained foreign body, MG II and 
traumatic arthritis of the thoracic spine, results in some 
limitation of thoracic (dorsal) spine motion without other 
joint impairment.  

6.  The residuals of a shell fragment wound of the left thigh 
do not result in more than slight muscle disability.  

7.  The shell fragment wound to the left axillary region 
resulted in a through and through wound of MG II, without any 
discernible residuals.  

8.  The service-connected wound residuals include well healed 
scars, which are not unstable, ulcerated, or tender or 
painful on objective examination, and which do not limit 
function of the parts involved.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the left leg with 
retained foreign bodies, MG XI with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5010, 5257, 5311, 
7803, 7804, 7805 (2003).  

2.  The criteria for a 20 percent rating for residuals of a 
shell fragment wound of the left interscapular region with 
retained foreign body, MG II have been met.  38 U.S.C.A. 
§ 1155 (West. 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5302 (2003).  

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the thoracic spine, as a residual of a 
shell fragment wound of the left interscapular region, have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5010, 5291, 5302, 
7803, 7804, 7805 (2003).  

4.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound of the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5313, 7803, 7804, 7805 
(2003).  

5.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound to the left axillary 
region have not been met.  38 U.S.C.A. § 1155 (West. 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 5302, 7803, 7804, 
7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case, because the rating decision was made in 1996, long 
before the law went into effect.  The RO did provide the 
required notice in December 2001.  This was years before the 
Board considered the case on the merits and it afforded the 
veteran ample opportunity to identify or submit any evidence 
which might support his claim.  Thus, the date of the VCAA 
notice was as nonprejudicial as possible, given that the law 
became effective after the rating decision.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter discloses that it has 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  He was told, 
"Tell us about any additional evidence or information... 
(emphasis added)."  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than 
nonprejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2003).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There has been a change in the rating criteria during the 
pendency of this claim.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, the old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration;  

History and complaint: Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty: healing with good 
functional results; no consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus; no significant impairment of 
function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1995).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection;  

History and complaint: Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1995).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization;

History and complaint: Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups; indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  
tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1995).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization;  

History and complaint: As under moderately severe 
(paragraph (c) of this section), in aggravated 
form;  

Objective findings: extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile; x-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in 
wound area; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present; visible or 
measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56(d) (1996).  

Muscle injuries in the same anatomical region will 
not be combined, but instead, the rating for the 
major group will be elevated from moderate to 
moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function.  38 C.F.R. § 4.55(a) 
(1997).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)  Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)  Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)  Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1998).  62 Fed. Reg. 30235 (June 
3, 1997).  

For compensable muscle group injuries which are in 
the same anatomical region but do not act on the 
same joint, the evaluation of the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups.  38 C.F.R. § 4.55(e) 
(1998).  


Prior to August 30, 2002, scars may be rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars may also be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply:  

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

Residuals of a Shell Fragment Wound to the Left Leg with 
Retained Foreign Bodies, Muscle Group (MG) XI with Traumatic 
Arthritis.  An injury to Muscle Group XI, the posterior and 
lateral crural muscles; the muscles of the calf, will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling where 
moderate and noncompensable where slight.  38 C.F.R. Part 4, 
Code 5311 (1995-2003).  

The service medical records show that, in October 1942, the 
veteran sustained multiple wounds due to artillery fragments.  
He was originally treated in the field, where it would have 
been impractical to make records.  On hospitalization, a 
small laceration was noted on the lateral aspect of the left 
leg.  Another writer described a small shrapnel wound of the 
left shin, anteriorly, middle third.  It was subsequently 
reported that a very small fragment overlied the left tibia.  
The records show that the wounds were firmly healed in 
December 1942, except for one which had broken down and 
required treatment into January 1943, at which time all 
wounds reportedly had excellent healing.  On examination for 
separation from service, in October 1945, it was noted that 
the veteran had multiple shrapnel wounds, which were 
asymptomatic.  

On VA examination in March 1955, X-rays disclosed a 2 by 4 
millimeter metallic density in the soft parts on the 
anterolateral aspect of the middle third of the left leg.  
The bony parts were within normal limits.  Physical 
examination revealed an adherent, 1/2 by 1/4 inch scar on the 
pretibial, medial aspect of the left leg at the junction of 
the upper and middle thirds.  There was an adherent 3/4 by 1/4 
inch scar on the pretibial lateral aspect of the lower third 
of the left leg.  

VA clinical notes of July 1992 show that the veteran 
complained of left knee pain and swelling.  The leg wound 
history was noted.  The left knee showed slight stiffness and 
traumatic arthritis of the left knee was the diagnosis.  

On the November 1992 VA muscle examination, the veteran 
complained of pain at the wound sites and left knee.  The 
Muscle Group XI muscle mass was intact.  There was no 
significant tissue loss or abnormality.  The doctor diagnosed 
shell fragment wound, left leg, Muscle Groups XI and XII, 
without loss of function.  

On the November 1992 VA scar examination, there was a 4-
centimeter scar over the proximal left tibia.  It was well-
healed, without induration, adhesions or loss of muscle mass.  
The left mid-tibia scar was reported to be 1.5 centimeters, 
well-healed, and without indurations, adhesions, or loss of 
muscle mass.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
deficits, or ulceration.  There was no tenderness or pain on 
objective demonstration.  There were no significant cosmetic 
effects.  There was no limitation of function.  The diagnosis 
was scar, secondary to shell fragment wound, left proximal 
and distal anterior tibial area, well healed, without 
induration, without adhesions and without loss of muscle 
mass.   

The November 1992 VA joints examination revealed a full range 
of left knee motion with tactile crepitus.  The diagnosis was 
degenerative joint disease of the left knee, mild to 
moderate.  November 1992 VA X-rays of the left tibia showed 
it to be normal, without evidence of fracture, arthritis or 
other abnormality.  

The report of a December 1992 consultation shows the veteran 
reported pain in the left leg.  On occasion small pieces of 
shrapnel had come up to the skin.  Physical examination of 
the left leg revealed multiple scars.  There was a transverse 
scar in the upper portion of the leg in the metaphyseal area.  
There were smaller lesions in the distal third.  Apparently, 
these were sites where shrapnel had been removed.  There was 
a full range of knee and ankle motion.  There was no weakness 
of the muscles of the lower extremity.  X-rays of the left 
leg were within normal limits.  The doctor concluded that a 
shell burst had left the veteran with multiple wounds of the 
left leg, which appeared to have left no permanent injury to 
the musculoskeletal system, although he had some residual 
pain and scarring.  Another consultant diagnosed a 
superficial wound of the left leg.  

The record contains VA clinical records from November 1992 to 
May 1996.  Review shows that these do not contain sufficient 
evidence to rate the disability, nor do they indicate any of 
the manifestations required for a higher evaluation.  

VA examination of the veteran's joints, in June 1996, 
disclosed left knee flexion from 0 to 100 degrees.  The left 
tibia had an irregular contour of the tibial crest.  There 
was a small, brown entrance scar, approximately 11/2 
centimeters in diameter.  There was no tenderness at the scar 
or along the entire tibia or calf.  The left knee diagnosis 
was degenerative joint disease.  

The June 1996 VA scar examination report described the left 
leg scar as nontender and barely visible.  The length of the 
scar was difficult to determine because of good healing.  
There was no keloid formation, adherence, herniation, 
inflammation, swelling, depression, vascular deficits, or 
ulceration.  There was no tenderness or pain.  The scars were 
barely visible and all well healed.  It did not limit 
function.  The diagnosis was multiple body/extremity scars, 
all well healed.  X-rays disclosed minimal degenerative 
changes in the left knee, primarily exhibited as minimal 
narrowing of the medial compartment.  

On the February 1998 VA muscle examination, the history of 
the wound was discussed.  The veteran described a constant, 
steady, sharp, burning pain in the left side of his body, 
including the left leg.  The examiner found no exact muscle 
injuries to describe.  There was no evidence of tissue loss.  
There was no tenderness, adhesions, tendon damage, or bone, 
joint or nerve damage.  Left lower extremity muscle strength 
was 5+/5.  There was no muscle herniation.  The veteran's 
gait was unsteady, wide based, with a lack of left foot lift.  
Left knee flexion was 90 degrees.  The ankles had full ranges 
of motion.  X-rays revealed early joint space narrowing in 
the medial left knee.  The diagnosis was early degenerative 
joint disease in the right and left knees.  

On the September 2002 VA examination of the veteran's joints, 
he reported chronic left knee pain.  Discomfort in the left 
knee was said to increase with standing or walking.  The 
examiner found evidence of pain on left knee flexion to 90 
degrees.  There was no other evidence of loss of function or 
additional limitation by pain, fatigue, weakness, or lack of 
endurance.  There was guarding of left knee motion.  There 
was no evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  Gait, 
posture and balance were normal.  The knees were symmetrical.  
There was no swelling, inflammation, tenderness or effusion.  
Range of motion testing revealed discomfort in the left knee 
on flexion of 90 degrees, with guarding at that point.   The 
knee joints were stable anteriorly, posteriorly and 
laterally.  

The September 2002 VA X-rays of the lower left leg showed no 
fracture or dislocation.  The medial joint compartment was 
mildly narrowed.  No metal shrapnel was seen.  Pertinent 
diagnoses were degenerative joint disease of the left knee 
and soft tissue trauma, left anterior tibial area (no disease 
found).  

On the September 2002 VA examination, the veteran discussed 
the history of his wounds and reported that, the previous 
year, his private physician had removed a piece of shrapnel 
from his left leg.  He reported increased discomfort with 
increased activity.  Physical examination disclosed no 
evidence of tissue loss.  There was a well-healed scar of the 
left anterior tibia which was 1 centimeter by 0.3 centimeter.  
There was no evidence of adhesions, tendon damage, or bone, 
joint or nerve damage.  There was no evidence of muscle 
strength impairment, herniation or loss of function.  The 
diagnosis was old shrapnel wound, left leg, with residual 
scar.  

Analysis.  The veteran's fragment wounds of the leg were 
rated as noncompensable for many years, until X-rays 
disclosed a retained foreign body.  As a result of that 
discovery, the disability was rated at 10 percent.  The 10 
percent rating is appropriate for a moderate impairment with 
a retained foreign body, rated under diagnostic code 5311.  A 
March 1993 rating decision noted that there was X-ray 
evidence of traumatic arthritis and added an additional 10 
percent utilizing diagnostic code 5257, for other knee 
impairment.  Consequently, the Board has considered assigning 
a higher rating under either the muscle criteria, Code 5311, 
or the joint criteria, Codes 5255 to 5263.  

Turning first to the muscle ratings we note that a higher 
rating requires a moderately severe or severe impairment.  
Those levels of impairment require significant objective 
findings, such as indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  In this case, the 
examinations have repeatedly shown that the veteran does not 
have the objective findings, including scarring and muscle 
loss, which would approximate the criteria for a higher 
evaluation of his muscles.  

Turning to the knee impairment, the examinations establish 
that there is no femur impairment ratable under diagnostic 
code 5255, ankylosis ratable under diagnostic code 5256, 
instability ratable under diagnostic code 5257, cartilage 
dislocation ratable under diagnostic code 5258, cartilage 
removal ratable under diagnostic code 5259, limitation of 
extension ratable under diagnostic code 5261, tibia or fibula 
impairment ratable under diagnostic code 5262, or genu 
recurvatum ratable under diagnostic code 5263.  There is a 
limitation of motion.  The current 10 percent evaluation of 
the limitation of motion is appropriate where arthritis 
results in some limitation.  See diagnostic code 5003, 5010 
(2003).  A higher rating based on limitation of motion would 
require that flexion be limited to 30 degrees.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2003).  

The recent examinations show a limitation to 90 degrees, 
which does not approximate the requirement for a higher 
evaluation.  38 C.F.R. § 4.7 (2003).  Consequently, the 
limitation of knee motion does not provide a basis for a 
higher rating.  

The scars have also been considered.  The recent examinations 
show that the left leg scarring is essentially asymptomatic.  
It is not adherent, ulcerated, unstable, or painful or tender 
on objective examination.  The scarring does not limit leg 
function.  Therefore, the criteria for evaluating scars, 
diagnostic codes 7803, 7804, 7805, do not provide a basis for 
a higher evaluation.  

The Board has considered the veteran's complaints of left 
lower extremity pain and impairment; however, the objective 
findings of trained medical personnel are more probative and 
establish by a preponderance of the evidence that the 
veteran's left leg wound residuals do not approximate any 
applicable criteria for a higher rating.  

Residuals of a Shell Fragment Wound of the Left Interscapular 
Region with Retained Foreign Body, MG XX and Traumatic 
Arthritis of the Thoracic Spine.  

Muscle Group XX functions in postural support of body; 
extension and lateral movements of spine.  It includes the 
spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions) muscle group.  
Injuries are rated as follows:  
Cervical and thoracic region:
Severe.........................................................        40
Moderately Severe...........................................        
20
Moderate......................................................
.....        10
Slight..................................................
..............          0
38 C.F.R. Part 4, Code 5320 (2003).  

The service medical records reveal that the October 1942 
injuries included a wound 1 inch long in the region of the 
left scapula.  There was a 2 by 0.5 centimeter scooped-out 
area over the inner aspect of the left scapula.  The report 
of a subsequent hospitalization referred to a through and 
through shrapnel wound at the level of the 6th rib in the 
skin of the left chest, posteriorly.  In December 1943, it 
was reported that there were multiple superficial scars over 
the left scapula.  The October 1945 examination for 
separation from service described the wounds as asymptomatic.  

During the March 1955 VA examination, X-ray studies disclosed 
a radiopaque foreign body of metallic density, measuring 1 
millimeter in diameter in the posterior soft tissues of the 
back, at the level of the posterior aspect of the 7th rib.  
Physical examination revealed a transverse scar 2 1/2 by 1/4 to 1/2 
inches, in the left interscapular region.  It was somewhat 
adherent.  

On VA muscle examination in November 1992, the mass of Muscle 
Group XX was intact.  There was a full range of motion, 
without limitation.  There was no significant muscle loss.  
The muscle penetrated was the left latissimus dorsi (part of 
Muscle Group II, the extrinsic muscles of the shoulder 
girdle).  There were no adhesions, tendon damage, or damage 
to bones joints or nerves.  Strength was not affected.  There 
was no evidence of pain or muscle hernia.  The diagnosis was 
shell fragment wound, left subscapular area, Muscle Group II, 
without loss of function.  

The November 1992 VA scar examination reported a 3 centimeter 
horizontal scar in the left scapular area.  It was well 
healed, without induration or loss of muscle mass.  There was 
no keloid formation, adherence, herniation, inflammation, 
swelling, depression, vascular deficits, or ulceration.  
There was no tenderness or pain on objective demonstration.  
There were no significant cosmetic effects.  There was no 
limitation of function.  The diagnosis was scar, secondary to 
shell fragment wound, left subscapular area, well healed, 
without induration, without adhesions and without loss of 
muscle mass.   

The report of the November 1992 VA joints examination 
reflects complaints of upper back pain.  The thoracic spine 
examination revealed multiple trigger point areas of 
tenderness in the left subscapular area, left rhomboideus, 
left trapezius and left paracervical muscles.  The veteran 
was able to elevate and depress the shoulders, bring the 
shoulders forward together, and extend the shoulders backward 
without apparent discomfort.  There was a limited range of 
neck motion, with lateral flexion to the right and rotation 
to the right yielding pain.  Upper extremity neurologic 
examination was intact.  There was no swelling or deformity.  
The diagnosis was myofascial syndrome, left rhomboids, 
latissimus dorsi, trapezius and paracervical muscles, with 
history of shell fragment wound, superficial, to latissimus 
dorsi on the left.  

There were two consultations in December 1992.  The veteran 
reported pain in the left shoulder area, involving the 
scapula and radiating anteriorly.  On occasion small pieces 
of shrapnel had come up to the skin.  Physical examination of 
the scapula area disclosed scars, one about 2 centimeters in 
length and other smaller ones.  There was a healed transverse 
incision in the left chest anteriorly, at about the 
sixth/seventh rib area.  There was no weakness of the 
scapulothoracic muscles.  There was a slight limitation of 
left shoulder motion.  There was no weakness.  There was a 
slight limitation of motion to 70 degrees abduction and 
external rotation, as compared to 90 degrees on the right.  
Back motion was within normal limits.  X-rays of thoracic 
spine showed minimal osteoarthritic changes.  The doctor 
concluded that a shell burst had left the veteran with 
multiple wounds of the left scapular area, which appeared to 
have left no permanent injury to the musculoskeletal system, 
although he had some residual pain and scarring.  Another 
consultant diagnosed a superficial wound of the left 
interscapular region.  

A March 1993 rating decision increased the evaluation from 10 
to 20 percent.  The disability was still described as 
residuals of a shell fragment wound of the left interscapular 
region with retained foreign body, MG XX.  The discussion 
noted X-ray evidence of traumatic arthritis involving the 
thoracic spine.  Diagnostic code 5010, for traumatic 
arthritis, was added to the rating code for the disability.   

The record contains VA clinical records form November 1992 to 
May 1996.  Review shows that these do not contain sufficient 
evidence to rate the disability, nor do they indicate any of 
the manifestations required for a higher evaluation.  

VA examination of the veteran's joints, in June 1996, 
disclosed left shoulder motion was: flexion - 110 degrees, 
adduction - 75 degrees, internal rotation - 30 degrees, and 
external rotation - 60 degrees.  The acromioclavicular joint 
was not tender and there was no instability of either 
shoulder.  The wounds were well healed.  The doctor found it 
was practically impossible to distinguish any definitive 
scars relating to entrance or exit.  X-rays were considered 
and the diagnosis was thoracic spine, November 1992 X-rays, 
anterior hypertrophic ridging of vertebra T8 and spaces 
below.  

The June 1996 VA examination of the veteran's scars disclosed 
a small superficial scar along the inferior angle of the left 
scapula.  It was well healed and barely visible.  The length 
of the scar was difficult to determine because of good 
healing.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
deficits, or ulceration.  There was no tenderness or pain.  
The scars were barely visible and all well healed.  It did 
not limit function.  The diagnosis was multiple 
body/extremity scars, all well healed.  

The June 1996 VA spine examination indicated that the veteran 
complained of pain in the left shoulder/scapula area.  
Examination disclosed some tenderness over the left scapular 
area.  There was a slight increase in dorsal kyphosis.  There 
were contractures of both shoulders.  Limitations of cervical 
spine motion were measured.  Old X-rays were reviewed.  The 
diagnoses were spondylosis and spondylarthrosis of all three 
segments of the spinal column and compression fracture of the 
dorsal spine.  

June 1996 VA X-rays revealed marked degenerative changes in 
the cervical spine and minimal degenerative changes involving 
both shoulders with no evidence of acute fracture or 
dislocation.  

During the February 1998 VA examination of his muscles, the 
veteran complained of constant, steady pain in the left side 
of his body.  The doctor found no exact muscle injuries to 
describe.  There were no associated injuries.  There was one 
entry and exit wound.  There was one small left scapular 
wound, approximately 2 centimeters in length, linear and well 
healed.  It was in the midscapular area, below the scapula, 
on the left side.  The left chest had a well healed 2 
centimeter scar in the midline to the anterior left chest.  
There was no tissue loss, sensitivity, tenderness, adhesions, 
tendon damage, or bone, joint, or nerve damage.  Upper 
extremity muscle strength was 5+/5 on the right and 4+/5 on 
the left.  There was no muscle herniation or loss of upper 
extremity function.  Limitations of upper extremity motions 
were measured.  X-rays were reviewed.  The diagnoses were 
degenerative joint disease of the acromioclavicular and 
glenohumeral joint spaces in the right and left shoulders; 
moderately severe spondylosis of the lower thoracic spine.  

On the September 2002 VA joints examination, the veteran gave 
a history of chronic left shoulder pain.  The examiner found 
evidence of pain on motion of the left shoulder at 90 degrees 
forward flexion and 90 degrees abduction.  There was no other 
evidence of loss of mobility.  There was objective evidence 
of discomfort on forward flexion and abduction.  The range of 
left shoulder motion was 0 to 90 degrees forward flexion, 0 
to 90 degrees abduction, 0 to 90 degrees internal rotation, 
and 0 to 90 degrees external rotation.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat or 
abnormal movement.  There was guarding on movement.   X-rays 
of the left shoulder were reviewed and noted to reveal 
degenerative joint disease.  The diagnosis was degenerative 
joint disease of the left shoulder.  

The September 2002 VA muscle examination report shows that 
the veteran reviewed the history of his wounds.  He 
complained of pain in the upper and lower back and left 
shoulder.  There was no evidence of entrance or exit wounds.  
There was no evidence of tissue loss.  There was a well 
healed surgical scar on the left posterior chest at the 
inferior aspect of he left scapula, measuring 15 by 0.2 
centimeters.  There was no evidence of adhesions, tendon 
damage, bone, joint or nerve damage, muscle strength 
impairment, muscle herniation, or loss of muscle function.  
The diagnosis was old shrapnel wound left subscapular area of 
the posterior chest, with residual scar.  

The report of the September 2002 VA examination of the spine 
shows the veteran complained of chronic neck and back pain.  
The examiner commented that there was no objective evidence 
of pain on motion.  The musculature was well developed with 
good strength and muscle tone.  Neck motion went from 0 to 45 
degrees flexion, 0 to 55 degrees extension, 0 to 40 degrees 
right and left lateral flexion, and 0 to 70 degrees right and 
left rotation.  X-rays were reviewed.  Diagnoses included 
degenerative joint disease of the cervical and thoracic 
spine.  

Analysis.  The veteran's fragment wound of the left 
interscapular region was rated as noncompensable for many 
years, until X-rays disclosed a retained foreign body.  As a 
result of that discovery, the disability was rated at 10 
percent.  The 10 percent rating is appropriate for a moderate 
impairment with a retained foreign body, rated under 
diagnostic code 5320.  A March 1993 rating decision noted 
that there was X-ray evidence of traumatic arthritis of the 
thoracic spine and added an additional 10 percent utilizing 
diagnostic code 5010, for traumatic arthritis.  Consequently, 
the Board has considered assigning a higher rating under 
either the muscle criteria, Code 5320, or the arthritis and 
joint criteria, Codes 5003, 5010.  

Turning first to the muscle ratings we note that the current 
rating for a moderate injury is appropriate for a through and 
through wound or where there is a retained foreign body.  A 
higher rating requires a moderately severe or severe 
impairment.  Those levels of impairment require significant 
objective findings, such as indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  In this case, the 
examinations have repeatedly shown that the veteran does not 
have the objective findings, including scarring and muscle 
loss, which would approximate the criteria for a higher 
evaluation of his muscles.  

Turning to the spine impairment, the current 10 percent 
evaluation of the limitation of motion is appropriate where 
arthritis results in some limitation.  38 C.F.R. Part 4, 
Codes 5003, 5010 (2003).  The veteran has degenerative 
arthritic changes in several other joints, including the 
cervical and lumbar portions of the spine, as well the 
shoulders.  However, only the traumatic arthritis of the 
thoracic spine has been associated with the wound residuals.  
Since service connection for arthritis of other joints has 
not been established, the impairment of those joints may not 
be considered in evaluating the service-connected disability.  
38 C.F.R. § 4.14 (2003).  

Also, a 10 percent evaluation was the highest assignable for 
a limitation of thoracic or dorsal spine motion under the 
rating criteria in effect before September 26, 2003.  
38 C.F.R. Part 4, Code 5291 (2003).  Since the non-service-
connected lumbar impairment may not be considered in 
evaluating the thoracic impairment, the general rating 
formula for diseases and injuries of the spine, applicable 
September 26, 2003, do not provide a basis for a higher 
evaluation for the impairment solely involving the thoracic 
spine.  38 C.F.R. § 4.14 (2003).  See also 68 Fed. Reg. 
51454-51456 (August 27, 2003), to be codified at 38 C.F.R. 
§ 4.71a (2004).  

The scars have also been considered.  The recent examinations 
show that the scarring in the left scapular area is 
essentially asymptomatic.  It is not adherent, ulcerated, 
unstable, or painful or tender on objective examination.  The 
scar does not limit scapula function.  Therefore, the 
criteria for evaluating scars, diagnostic codes 7803, 7804, 
7805, do not provide a basis for a higher evaluation.  

Of note here, the disability has been rated under diagnostic 
code 5320, for an injury to MG XX.  The determination as to 
the muscle group involved was apparently made by adjudicators 
in 1955, as it appears for the first time in the April 1955 
rating decision.  The March 1955 VA examination, and all 
prior evidence of record, did not identify the specific 
muscles or muscle groups involved.  In fact, the record has 
only one opinion from a medical professional as to the 
muscles involved in the scapular wound.  However, that 
opinion is very clear.  The doctor twice reports that it is 
MG II and he supports that conclusion by naming the specific 
muscle involved, the latissimus dorsi.  The latissimus dorsi 
is part of MG II.  See diagnostic code 5302.  Consequently, 
the weight of the evidence requires us to rate the back 
disability under diagnostic code 5302 rather than 5320.  This 
is significant because diagnostic code 5302 affords a higher, 
20 percent, rating for a moderate injury.  

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of shoulder girdle: (1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is  included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5302 (2003) 

Since it has been determined that the injury to the muscles 
of the scapular area is moderate and no more, and since the 
only medical evidence identifying the muscle group clearly 
identifies the one involved as MG II, this wound is 
appropriately rated as 20 percent disabling.  The 10 percent 
evaluation for service connected arthritic changes to the 
thoracic spine should be coded separately.  

Residuals Of A Shell Fragment Wound Of The Left Thigh.  
Injury to Muscle Group XIII, the posterior thigh group, will 
be rated as 40 percent disabling where severe, 30 percent 
disabling where moderately severe, 10 percent disabling where 
moderate and noncompensable where slight.  38 C.F.R. Part 4, 
Code 5313 (2003).   

The service medical records show that, in October 1942, the 
veteran sustained multiple wounds due to artillery fragments.  
He was originally treated in the field.  A small piece of 
shrapnel was removed from the left lower extremity, just 
below the buttock.  On hospitalization, a small puncture 
wound was noted on the lateral aspect of the left thigh.  
Another writer described a small shrapnel wound over the left 
thigh, posterior middle third.  The records show that the 
wounds were firmly healed in December 1942, except for one 
which had broken down and required treatment into January 
1943, at which time all wounds reportedly had excellent 
healing.  On examination for separation from service, in 
October 1945, it was noted that the veteran had multiple 
shrapnel wounds, which were asymptomatic.  

On VA examination in March 1955, X-rays of the left thigh 
showed no abnormality.  Physical examination disclosed a pea-
sized scar on the posterior aspect of the upper third of the 
left thigh.  It was superficial and non-adherent.   

On the November 1992 VA muscle examination, the veteran 
reported the wound of the left thigh.  The muscles exhibited 
a full range of motion without limitation.  There was no 
significant tissue loss or abnormality.  There were no 
adhesions, tendon damage, or damage to bones, joints or 
nerves.  Strength was equal to the unaffected side.  There 
was no evidence of pain or muscle hernia.  The other VA 
examinations of November and December 1992 did not identify 
any manifestations of the thigh wound.  

The record contains VA clinical records from November 1992 to 
May 1996.  Review shows that these do not contain sufficient 
evidence to rate the disability, nor do they reflect 
manifestations which would approximate any applicable 
criteria for a higher evaluation.  

VA examination of the veteran's joints, in June 1996, 
disclosed hip flexion to 60 degrees on the left and 180 
degrees on the right.  Abduction was 30 degrees on the left 
compared to 45 degrees on the right.  X-rays disclosed 
minimal degenerative changes to the bilateral hips and the 
right sacroiliac joint.  The diagnosis was minimal 
degenerative disease of both hips.  

On the June 1996 VA scar examination, it was reported that 
there were no shrapnel injuries or foreign bodies in his left 
thigh.  The length of the scarring was difficult to determine 
because of good healing.  There was no keloid formation, 
adherence, herniation, inflammation, swelling, depression, 
vascular deficits, or ulceration.  There was no tenderness or 
pain.  The scars were barely visible and all well healed.  
Scarring did not limit function.  The diagnosis was multiple 
body/extremity scars, all well healed.  

On the February 1998 VA muscle examination, the history of 
the wounds was discussed.  The veteran described a constant, 
steady, sharp, burning pain in the left side of his body, 
including the left leg.  The examiner found no exact muscle 
injuries to describe.  There was no evidence of tissue loss.  
There was no tenderness, adhesions, tendon damage, or bone, 
joint or nerve damage.  Left lower extremity muscle strength 
was 5+/5.  There was no muscle herniation.  The veteran's 
gait was unsteady and wide based, with a lack of left foot 
lift.  Left hip motion was: flexion - 100 degrees, extension 
- 30 degrees, adduction - 25 degrees, abduction - 45 degrees, 
and external rotation - 45 degrees.  Left knee flexion was 90 
degrees.  The ankles had full ranges of motion.  X-rays 
revealed early joint space narrowing in the medial left knee.  
The diagnosis was early degenerative joint disease right and 
left knees.  

On the September 2002 VA examination of the veteran's joints, 
he reported chronic left hip pain.  Left hip pain reportedly 
increased with prolonged sitting, standing or walking.  The 
examiner found the hips to be essentially symmetrical.  
Palpation revealed no evidence of tenderness.  Range of 
motion testing revealed no evidence of discomfort or loss of 
mobility.  The range of motion of the hips was flexion from 0 
to 125 degrees, extension from 0 to 30 degrees, adduction 
from 0 to 25 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 60 degrees, and internal rotation 
from 0 to 40 degrees.  The diagnosis was soft tissue trauma, 
left posterior thigh (resolved, no disease found).  

On the September 2002 VA muscle examination, the veteran 
discussed the history of his wounds.  He reported increased 
discomfort with increased activity.  On physical examination, 
the doctor specified that there was no evidence of scarring 
on the left thigh.  There was no evidence of tissue loss, 
adhesions, tendon damage, or bone, joint or nerve damage.  
There was no evidence of muscle strength impairment, 
herniation or loss of function.  The diagnosis was old 
shrapnel wound, left thigh.  

Analysis.  The veteran's fragment wound of the left thigh has 
been rated as noncompensable for many years.  

There is minimal scarring.  There is no evidence of fascial 
defect, atrophy, or impaired tonus.  There is no impairment 
of function or any metallic fragment retained in muscle 
tissue.  Consequently, considering the history, veteran's 
complaints and objective findings, this must be classified 
as a slight wound.  The rating criteria provide a 
noncompensable evaluation for a slight muscle wound such as 
this.  

The next higher, compensable, evaluation requires a moderate 
wound.  However, the record does not reflect history, 
complaint or current objective findings consistent with a 
moderate wound.  See 38 C.F.R. § 4.56 above.  Particularly, 
X-rays have not disclosed any retained foreign body.  There 
were never entrance and exit scars or a diagnosis of a 
through and through wound.  

Further, there is no suggestion, from any of the competent 
medical professionals who have examined the thigh wound, that 
the wound causes hip, knee or other joint impairment.  On the 
most recent examination, in 2002, the doctor stated that 
there was no evidence of joint damage.  Also, on the 2002 VA 
examination, the doctor specified that there was no evidence 
of scarring on the left thigh.  Thus, there is no basis for a 
compensable evaluation under the rating codes for joint 
disability or scarring.  

The Board has considered the veteran's complaints of left 
lower extremity pain and impairment; however, the objective 
findings of trained medical personnel are more probative and 
establish by a preponderance of the evidence that the 
veteran's left thigh wound residuals do not approximate any 
applicable criteria for a higher (compensable) evaluation.  

Residuals of a Shell Fragment Wound to the Left Axillary 
Region.  The service medical records show that on hospital 
admission, in October 1942, the veteran had a one inch long 
laceration in the left scapular region.  He also had two 
small puncture wounds in the left axillary region, as well as 
the left lower extremity wounds.  A subsequent listing of the 
veteran's wounds described his thoracic injuries as through 
and through shrapnel wounds at the level of the sixth rib in 
the skin of the left chest posteriorly.  

The February 1955 VA X-rays of the thorax, including the left 
axillary region, disclosed a minute radiopaque foreign body 
of metallic density measuring one millimeter in diameter, in 
the soft tissue of the interscapular region and near the 
vertebral border of the scapula at the level of the 6th 
posterior interspace.  X-ray studies of the left scapula 
region disclosed a radiopaque foreign body of metallic 
density, measuring 1 millimeter in diameter in the posterior 
soft tissues of the back, at the level of the posterior 
aspect of the 7th rib.  On the 1955 VA examination, there was 
no scar in the axillary region.  

On the VA examinations of November 1992 and the consultations 
of December 1992, there were no reports of scarring or muscle 
deficits in the left axillary area.  

The VA clinical records do not contain any documentation as 
to the axillary injury.  

On the VA scars examination of June 1996, there was noted to 
be a barely visible scar along the left lower ribs in the 
axillary line.  The length of the scarring was difficult to 
determine because of good healing.  There was no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, vascular deficits, or ulceration.  There was no 
tenderness or pain.  The scars were barely visible and all 
well healed.  Scarring did not limit function.  The diagnosis 
was multiple body/extremity scars, all well healed.  

On VA examination of his muscles, in September 2002, the 
veteran reported treatment of his wounds during service.  The 
axilla wound did not require surgical closure.  On physical 
examination, the doctor specified that there was no evidence 
of entrance or exit wounds.  The doctor also stated that 
there was no evidence of scarring of the left axilla.  There 
was no evidence of tissue loss, adhesions, tendon damage, or 
bone, joint or nerve damage.  There was no evidence of muscle 
strength impairment, herniation or loss of function.  The 
diagnosis was old shrapnel wound, left axilla.  

Analysis  Giving the service medical records an 
interpretation which is most favorable to the veteran, we 
note that the axilla wounds were first described as puncture 
wounds and then the wounds of the torso were described as 
through and through wounds.  Thus, it appears that the axilla 
wounds were actually the entry point for the fragments.  
Apparently, some fragments exited from the scapular area, 
while others were retained.  Through and through wounds are 
at least moderate.  However, since this area is part of MG 
II, which is already rated as moderate, an additional rating 
is not warranted.  There is no evidence that any joint 
function is affected, so an additional rating is not 
warranted on that basis.  There is no evidence of scarring, 
so an additional rating is not warranted on that basis.  
There is no basis in the applicable rating criteria for any 
higher rating.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
May 1996), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 20 percent for residuals of 
a shell fragment wound to the left leg with retained foreign 
bodies, MG XI with traumatic arthritis, is denied.

A disability rating of 20 percent for residuals of a shell 
fragment wound of the left interscapular region with retained 
foreign body, MG II is granted subject to the law and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for traumatic 
arthritis of the thoracic spine, as a residual of a shell 
fragment wound of the left interscapular region with retained 
foreign body, MG II is denied.  

A compensable disability rating for residuals of a shell 
fragment wound of the left thigh is denied.  

A compensable disability rating for residuals of a shell 
fragment wound to the left axillary region is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, diagnostic code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, diagnostic code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, diagnostic code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



